DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/17/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/22 has been entered.
 	The reply filed 03/17/22 affects the application 16/587,551 as follows:
1.      The declaration of Kinya Ashida, submitted by Applicants on 17 March 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below. Claims 1, 20 have been amended. Claim 3 has been canceled. The rejections of the office action mailed 11/18/21 have been modified as necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-2, 4-12, 14-24 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9-11, 14-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. 10,675,262 B2 in view of Vidali et al. (The International Journal of Biochemistry & Cell Biology 63 (2015) 55-59) and Kim et al. (Cancer Chemother Pharmacol (2009) 63:529–533).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. 10,675,262 B2 are drawn to a method for treating cancer in a subject, comprising feeding the subject a composition comprising high fat diet or a combination of compositions comprising high fat diet, wherein fat in the high fat diet is about 120 g or greater per day based on a real body weight of 50 kg, and wherein the high fat diet restricts carbohydrate to less than 30 g per day. The claims of the instant application are drawn to a method for suppressing tumor growth of refractory cancer, a method for treating refractory cancer or a method for enhancing the effect of refractory cancer treatment, comprising feeding or administering a saccharide restricted high fat composition to a subject in need thereof, wherein the refractory cancer is one or more selected from the group consisting of pancreatic cancer, multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy, chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma, wherein the composition comprises a medium chain fatty acid oil as fat. However, Kim et al. disclose a pancreatic cancer that is gemcitabine-refractory pancreatic cancer (see abstract).  Thus, it would have been obvious to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet and that comprises a medium chain fatty acid oil as fat to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose the use of a medium chain triglyceride (MCT) (fat or oil) in their composition, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer. Also, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment in any refractory cancer patient such as a patient with a stage 4 refractory cancer or with a performance status of 2 or less, based on factors such as the severity of the tumor or cancer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. (The International Journal of Biochemistry & Cell Biology 63 (2015) 55-59) in view of Kim et al. (Cancer Chemother Pharmacol (2009) 63:529–533). 
	Claim 1 is drawn to a method for suppressing tumor growth of refractory cancer, a method for treating refractory cancer or a method for enhancing the effect of refractory cancer treatment, comprising feeding or administering a saccharide restricted high fat composition to a subject in need thereof, wherein the refractory cancer is one or more selected from the group consisting of pancreatic cancer, multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy, chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma, wherein the composition comprises a medium chain fatty acid oil as fat.
Vidali et al. disclose that the ketogenic diet, which is high in fat and low in carbohydrates, is used therapeutically for pharmacoresistant epilepsy and for “rare diseases” of glucose metabolism (glucose transporter type 1 and pyruvate dehydrogenase deficiency) (see abstract).  Furthermore, Vidali et al. disclose that as metabolic reprogramming from oxidative phosphorylation toward increased glycolysis is a hallmark of cancer cells; there is increasing evidence that the ketogenic diet may also be beneficial as an adjuvant cancer therapy by potentiating the antitumor effect of chemotherapy and radiation treatment (see abstract). Also, Vidali et al. disclose that aerobic energy production via OXPHOS (Oxidative phosphorylation) is frequently impaired in cancer, and that ketone bodies are generated by fatty acid oxidation, and that these ketone bodies can be used as an alternative fuel for OXPHOS by serving to provide aerobic energy production (see abstract and page 55, left col., 1st paragraph). In addition, Vidali et al. disclose a summary of studies of the ketogenic diet (KD) as adjuvant therapy for cancer in mouse models (see page 57, Table 1), and a summary of studies on the ketogenic diet (KD) as adjuvant therapy for human cancer (see page 58, Table 2). Amongst the different types of cancer or tumors disclosed as being treated by Vidali et al. with the high in fat and low in carbohydrates, ketogenic diet, is colon (colorectal) cancer (see page 57, Table 1). That is, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering a medium chain triglyceride (MCT) based KD (80% fat) to a mouse in which the tumor weight in the mouse is significantly reduced (see page 57, Table 1). Furthermore, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering high-fat diet (HF)(60% fat, 20% carbohydrate) to a mouse in which the tumor in the mouse is reduced (see page 57, Table 1). In addition, Vidali et al. disclose treating breast cancer or tumor comprising administering a Ketogenic Diet (HD) (see page 57, Table 1). 
In addition, Vidali et al. disclose that treating pancreatic cancer (i.e.; pancreas cancer) or tumor comprising administering a ketogenic diet (KD) that is a high-fat, low-carbohydrate diet (81% fat) to a mouse in which the tumor weight and volume in the mouse is reduced (see page 57, Table 1). Also, Patients on the KD must consume 65- 90% of their daily energy requirement as fat (see page 56, left col., last paragraph).
The difference between Applicant’s claimed method and the method taught by Vidali et al. is that Vidali et al. do not disclose that the pancreatic cancer or tumor is a refractory cancer or tumor.
Kim et al. disclose a pancreatic cancer that is gemcitabine-refractory pancreatic cancer (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
It should be noted that it is obvious to use Vidali et al.’s high-fat diet or composition that comprises different amounts or % by mass of fat, saccharide and protein based on the total solid content contained in the composition as used by Vidali et al., and also based on factors such as severity of the cancer and tumor and type of subject being treated. Also, it should be noted that it is obvious to use or administer daily caloric intake by the composition such as 1000 kcal or more based on a real body weight such as 50 kg depending on factors such as the severity of the cancer and tumor and type of subject being treated.  Furthermore, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment in any refractory cancer patient such as a patient with a stage 4 refractory cancer or with a performance status of 2 or less, based on factors such as the severity of the tumor or cancer.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Goseki-Sone et al. (OBESITY Vol. 15, No. 11, November 2007, 2605-2613).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Kim et al. is that Applicant uses the carbohydrate or saccharide, lactose in their composition or diet.
Goseki-Sone et al. discloses the addition of lactose to the high-fat diet decreased the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Goseki-Sone et al. disclose the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Goseki-Sone et al. disclose the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.

Claims 12, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Longo et al. (US 20140227373 A1).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Kim et al. is that Applicant uses a part or all of modified Atkins diet.
Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.

Response to Arguments
Applicant's arguments and declarations with respect to claims 1-2, 4-12, 14-24 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 04/16/03 is insufficient to overcome the rejection of claims 1-2, 4-12, 14-24 as applied above under 103 (a). 
The Declaration states that a generic disclosure of pancreatic cancer, as in Vidali (The International Journal of Biochemistry and Cell Biology, 2015), includes several types of pancreatic cancer. These include conventional pancreatic adenocarcinoma, as well as intraductal papillary mucinous neoplasms (IPMN), including invasive IPMN and non-invasive IPMN, which are all mentioned in Yopp et al. (World J. Gastrointest. Surg., 2010). Further, invasive IPMN corresponds to refractory pancreatic cancer, Therefore, there are multiple different types of pancreatic cancer, and not all pancreatic cancers are refractory cancers. Furthermore, these different types of pancreatic cancer have different histologies, and therefore cannot reasonably be presumed to have the same treatment. As such, it would not have been expected that the treatment disclosed in Vidali for a generic pancreatic cancer would be effective against a refractory pancreatic cancer, as in Kim.
However, independent claim 1 (as claimed) is not limited to treating any particular type of refractory pancreatic cancer but rather includes the treatment of all refractory pancreatic cancers by the administration of the same compound or composition, although the declaration states or argues that it would not have been expected that the treatment disclosed in Vidali for a generic pancreatic cancer would be effective against a refractory pancreatic cancer, as in Kim. It should be noted that refractory cancer refers to cancer that may be resistant at the beginning of treatment, or becomes resistant during treatment. Also, the refractory pancreatic cancer disclosed by Kim et al. is a gemcitabine-refractory pancreatic cancer (see abstract). And because it is refractory to gemcitabine does not mean that one of ordinary skill in the art would expect it to be refractory or resistant to Vidali et al.’s saccharide restricted high fat composition. In fact, based on the teachings of Vidali et al. and Kim et al. one of ordinary skill in the art be motivated to use it to treat gemcitabine-refractory pancreatic cancer and would expect that it would treat gemcitabine-refractory pancreatic cancer, especially since Vidali et al. disclose that it can be used to treat pancreatic cancer and it is a different product or composition to gemcitabine.
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which indicates or shows that a compound, capecitabine is effective or efficacious in treating gemcitabine refractory pancreatic Cancer which means that other compounds are known to treat
gemcitabine refractory pancreatic Cancer or cancer that is refractory or resistant to gemcitabine. This further lends support to the fact that based on the teachings of Vidali et al. and Kim et al. one of ordinary skill in the art would expect to treat gemcitabine-refractory pancreatic cancer with Vidali et al.’s composition. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
	The Applicant argues that the treatments of conventional pancreatic cancer and refractory pancreatic cancer are different. As explained by Yopp, the survival term is different between conventional pancreatic ductal adenocarcinoma and invasive IPMN, which corresponds to a refractory pancreatic cancer. Since the survival term is different between conventional pancreatic cancer and refractory pancreatic cancer, it is clear that these are distinct diseases. As such, patients having conventional pancreatic cancer and patients having refractory pancreatic cancer are two distinct patient populations. Also, the Applicant argues that Vidali discloses pancreatic cancer generically. Meanwhile, Kim mentions gemcitabine-refractory pancreatic cancer. Even if the pancreatic cancer of Kim can be considered a refractory pancreatic cancer, due to the differences between conventional and refractory pancreatic cancers, it would not have been expected that the treatment for one of these would be effective for the other.
However, even if patients having conventional pancreatic cancer and patients having refractory pancreatic cancer are two distinct patient populations, based on the teachings of Vidali et al. and Kim et al. one of ordinary skill in the art would expect to treat gemcitabine-refractory pancreatic cancer with Vidali et al.’s composition. It should be noted that refractory cancer refers to cancer that may be resistant at the beginning of treatment, or becomes resistant during treatment. Also, the refractory pancreatic cancer disclosed by Kim et al. is a gemcitabine-refractory pancreatic cancer (see abstract). And because it is refractory to gemcitabine does not mean that one of ordinary skill in the art would expect it to be refractory or resistant to Vidali et al.’s saccharide restricted high fat composition. In fact, based on the teachings of Vidali et al. and Kim et al. one of ordinary skill in the art be motivated to use it to treat gemcitabine-refractory pancreatic cancer and would expect that it would treat gemcitabine-refractory pancreatic cancer, especially since Vidali et al. disclose that it can be used to treat pancreatic cancer and it is a different product or composition to gemcitabine. Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which indicates or shows that a compound, capecitabine is effective or efficacious in treating gemcitabine refractory pancreatic Cancer which means that other compounds are known to treat gemcitabine refractory pancreatic Cancer or cancer that is refractory or resistant to gemcitabine. This further lends support to the fact that based on the teachings of Vidali et al. and Kim et al. one of ordinary skill in the art would expect to treat gemcitabine-refractory pancreatic cancer with Vidali et al.’s composition. 
In addition, it should be noted that Applicant’s independent claim 1 (as claimed) is not limited to treating any particular type of refractory pancreatic cancer but rather includes the treatment of all refractory pancreatic cancers by the administration of the same compound or composition, although the Applicant argues that it would not have been expected that the treatment disclosed in Vidali for a generic pancreatic cancer would be effective against a refractory pancreatic cancer, as in Kim.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
	The Applicant argues that Applicant respectfully submits that claim 6 is patentable at least due to its dependency on claim 1, which Applicant submits is patentable for at least the above reasons.
However, the above rejection was made by applying Vidali et al., Kim et al. and Goseki-Sone et al. references. And, Goseki-Sone et al. discloses the addition of lactose to the high-fat diet decreased the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats (see abstract). Consequently,  as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Goseki-Sone et al. disclose the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
The Applicant argues that Applicant respectfully submits that claims 12 and 24 are patentable at least due to their dependency on claim 1, which Applicant submits is patentable for at least the above reasons.
However, the above rejection was made by applying Vidali et al., Kim et al. and Longo et al. references. And, Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
Applicant's amendments to the claims have not overcome the obviousness-type double patenting rejection as set forth above. Furthermore, it should be noted that no terminal disclaimer in response to the obviousness-type double patenting rejections have been presented by Applicant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623